
	
		I
		111th CONGRESS
		1st Session
		H. R. 321
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2009
			Mr. Fortenberry (for
			 himself, Mr. Burgess,
			 Mr. Sessions,
			 Mr. Terry,
			 Mr. Price of Georgia, and
			 Mr. Shadegg) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Ways and Means and
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XXI of the Social Security Act to expand
		  coverage options under the State Children’s Health Insurance Program (SCHIP)
		  through premium assistance.
	
	
		1.Short titleThis Act may be cited as the
			 SCHIP Plus Act of
			 2009.
		2.Expanding
			 coverage options in SCHIP through premium assistance
			(a)Requiring
			 offering of alternative coverage optionsSection 2102 of the
			 Social Security Act (42 U.S.C. 1397b) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (6),
			 by striking and at the end;
					(B)in paragraph (7),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(8)effective for plan years beginning on or
				after October 1, 2010, how the plan will provide for child health assistance
				with respect to applicable targeted low-income children through alternative
				coverage options in accordance with subsection
				(d).
							;
				and
					(2)by adding at the
			 end the following new subsection:
					
						(d)Alternative
				coverage options
							(1)In
				generalEffective October 1, 2010, a State child health plan
				shall provide for the offering of any qualified alternative coverage that a
				qualified entity seeks to offer to applicable targeted low-income children
				through the plan in the State.
							(2)Application of
				uniform financial limitation for all alternative coverage
				optionsWith respect to all qualified alternative coverage
				offered in a State, the State child health plan shall establish a uniform
				dollar limitation on the per capita monthly amount that will be paid by the
				State to the qualified entity with respect to such coverage provided to a
				targeted low-income child. Such limitation may not be less than 90 percent of
				the per capita monthly payment made for coverage offered under the State child
				health plan that is not in the form of an alternative coverage option. Nothing
				in this paragraph shall be construed—
								(A)as requiring a
				State to provide for the full payment of premiums for qualified alternative
				coverage;
								(B)as preventing a
				State from charging additional premiums to cover the difference between the
				cost of qualified alternative coverage and the amount of such payment
				limitation;
								(C)as preventing a
				State from using its own funds to provide a dollar limitation that exceeds the
				Federal financial participation as limited under section 2105(c)(8).
								(3)Qualified
				alternative coverage definedIn this section, the term
				qualified alternative coverage means health insurance coverage
				that—
								(A)meets the coverage
				requirements of section 2103 (other than cost-sharing requirements of such
				section); and
								(B)is offered by a
				qualified insurer, and not directly by the State.
								(4)Qualified insurer
				definedIn this section, the term qualified insurer
				means, with respect to a State, an entity that is licensed to offer health
				insurance coverage in the State.
							(5)Applicable
				targeted low-income children definedIn this title, the term
				applicable targeted low-income children means targeted low-income
				children with family income that does not exceed 200 percent of the poverty
				line applicable to family of the size
				involved.
							.
				(b)Federal
			 financial participation for qualified alternative coverageSection 2105 of such Act (42 U.S.C. 1397d)
			 is amended—
				(1)in subsection
			 (a)(1)(C), by inserting before the semicolon at the end the following:
			 and, subject to paragraph (8)(C), in the form of payment of the premiums
			 for coverage for qualified alternative coverage; and
				(2)by adding at the
			 end of subsection (c) the following new paragraph:
					
						(8)Purchase of
				qualified alternative coverage
							(A)In
				generalPayment may be made to a State under subsection
				(a)(1)(C), subject to the provisions of this paragraph, for the purchase of
				qualified alternative coverage for applicable targeted low-income
				children.
							(B)Waiver of
				certain provisionsWith
				respect to coverage described in subparagraph (A), no limitation on beneficiary
				cost-sharing otherwise applicable under this title or title XIX shall
				apply.
							(C)Limitation on
				FFPThe amount of the payment under paragraph (1)(C) for coverage
				described in subparagraph (A) during a fiscal year in the aggregate for all
				such coverage in the State may not exceed the product of—
								(i)the national per
				capita expenditure under this title (taking into account both Federal and State
				expenditures) for the previous fiscal year (as determined by the Secretary
				using the best available data);
								(ii)the enhanced FMAP
				for the State and fiscal year involved; and
								(iii)the number of
				targeted low-income children for whom such coverage is provided.
								(D)Voluntary
				enrollmentA State child health plan—
								(i)may not require a
				targeted low-income child to enroll in coverage described in subparagraph (A)
				in order to obtain child health assistance under this title;
								(ii)before providing such child health
				assistance for such coverage of a child, shall make available (which may be
				through an Internet website or other means) to the parent or guardian of the
				child information on the coverage available under this title, including
				benefits and cost-sharing; and
								(iii)shall—
									(I)provide at least
				one opportunity per fiscal year for beneficiaries to switch coverage under this
				title from coverage described in subparagraph (A) to the coverage that is
				otherwise made available under this title; and
									(II)permit
				beneficiaries to switch such coverage under such other circumstances, such as
				the change in employment, birth of a child, or change in households, as the
				Secretary specifies.
									(E)Information on
				coverage optionsA State child health plan shall—
								(i)describe how the State will notify
				potential beneficiaries of coverage described in subparagraph (A);
								(ii)provide such
				notification in writing at least during the initial application for enrollment
				under this title and during redeterminations of eligibility if the individual
				was enrolled before October 1, 2010; and
								(iii)post a
				description of these coverage options on any official website that may be
				established by the State in connection with the plan.
								(F)Rule of
				constructionNothing in this
				section is to be construed to prohibit a State from—
								(i)establishing limits on beneficiary
				cost-sharing under such alternative coverage;
								(ii)paying all or part of a beneficiary’s
				cost-sharing requirements under such coverage;
								(iii)paying less than the full cost of a child’s
				share of the premium under such coverage, insofar as the premium for such
				coverage exceeds the limitation established by the State under subparagraph
				(C);
								(iv)using State funds to pay for benefits above
				the Federal upper limit established under subparagraph (C); or
								(v)providing any guidance or information it
				deems appropriate in order to help beneficiaries make an informed decision
				regarding the option to enroll in coverage described in subparagraph
				(A).
								.
				3.Easing
			 administrative barriers to State cooperation with employer-sponsored insurance
			 coverage
			(a)Requiring some
			 coverage for employer-sponsored insurance
				(1)In
			 generalSection 2102(a) of the Social Security Act (42 U.S.C.
			 1397b(a)), as amended by section 2(a), is amended—
					(A)in paragraph (7),
			 by striking and at the end;
					(B)in paragraph (8),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(9)effective for plan years beginning on or
				after October 1, 2010, how the plan will provide for child health assistance
				with respect to targeted low-income children covered under a group health
				plan.
							.
					(2)Effective
			 dateThe amendment made by paragraph (1) shall apply beginning
			 with fiscal year 2011.
				(b)Federal financial
			 participation for employer-sponsored insuranceSection 2105 of such Act (42 U.S.C. 1397d)
			 is amended—
				(1)in subsection
			 (a)(1)(C), as amended by section 3(b), by inserting before the semicolon at the
			 end the following: and, subject to paragraph (3)(C), in the form of
			 payment of the premiums for coverage under a group health plan that includes
			 coverage of targeted low-income children and benefits supplemental to such
			 coverage; and
				(2)paragraph (3) of
			 subsection (c) is amended to read as follows:
					
						(3)Purchase of
				employer-sponsored insurance
							(A)In
				generalPayment may be made to a State under subsection
				(a)(1)(C), subject to the provisions of this paragraph, for the purchase of
				family coverage under a group health plan that includes coverage of targeted
				low-income children unless such coverage would otherwise substitute for
				coverage that would be provided to such children but for the purchase of family
				coverage.
							(B)Waiver of
				certain provisionsWith
				respect to coverage described in subparagraph (A)—
								(i)notwithstanding
				section 2102, no minimum benefits requirement (other than those otherwise
				applicable with respect to services referred to in section 2102(a)(7)) under
				this title shall apply; and
								(ii)no
				limitation on beneficiary cost-sharing otherwise applicable under this title or
				title XIX shall apply.
								(C)Required
				provision of supplemental benefitsIf the coverage described in
				subparagraph (A) does not provide coverage for the services referred to in
				section 2102(a)(7), the State child health plan shall provide coverage of such
				services as supplemental benefits.
							(D)Limitation on
				FFPThe amount of the payment under paragraph (1)(C) for coverage
				described in subparagraph (A) (and supplemental benefits under subparagraph (C)
				for individuals so covered) during a fiscal year may not exceed the product
				of—
								(i)the national per
				capita expenditure under this title (taking into account both Federal and State
				expenditures) for the previous fiscal year (as determined by the Secretary
				using the best available data);
								(ii)the enhanced FMAP
				for the State and fiscal year involved; and
								(iii)the number of
				targeted low-income children for whom such coverage is provided.
								(E)Voluntary
				enrollmentA State child health plan—
								(i)may not require a
				targeted low-income child to enroll in coverage described in subparagraph (A)
				in order to obtain child health assistance under this title;
								(ii)before providing such child health
				assistance for such coverage of a child, shall make available (which may be
				through an Internet website or other means) to the parent or guardian of the
				child information on the coverage available under this title, including
				benefits and cost-sharing; and
								(iii)shall—
									(I)provide at least one
				opportunity per fiscal year for beneficiaries to switch coverage under this
				title from coverage described in subparagraph (A) to the coverage that is
				otherwise made available under this title; and
									(II)permit
				beneficiaries to switch such coverage under such other circumstances, such as
				the change in employment, birth of a child, or change in households, as the
				Secretary specifies.
									(F)Information on
				coverage optionsA State child health plan shall—
								(i)describe how the State will notify
				potential beneficiaries of coverage described in subparagraph (A);
								(ii)provide such
				notification in writing at least during the initial application for enrollment
				under this title and during redeterminations of eligibility if the individual
				was enrolled before October 1, 2010; and
								(iii)post a
				description of these coverage options on any official website that may be
				established by the State in connection with the plan.
								(G)Semiannual
				verification of coverageIf coverage described in subparagraph
				(A) is provided under a group health plan with respect to a targeted low-income
				child, the State child health plan shall provide for the collection, at least
				once every six months, of proof from the plan that the child is enrolled in
				such coverage.
							(H)Rule of
				constructionNothing in this
				section is to be construed to prohibit a State from—
								(i)offering wrap around benefits in order for
				a group health plan to meet any State-established minimum benefit
				requirements;
								(ii)establishing a cost-effectiveness test to
				qualify for coverage under such a plan;
								(iii)establishing limits on beneficiary
				cost-sharing under such a plan;
								(iv)paying all or part of a beneficiary’s
				cost-sharing requirements under such a plan;
								(v)paying less than the full cost of the
				employee’s share of the premium under such a plan, including prorating the cost
				of the premium to pay for only what the State determines is the portion of the
				premium that covers targeted low-income children;
								(vi)using State funds to pay for benefits above
				the Federal upper limit established under subparagraph (C);
								(vii)allowing beneficiaries enrolled in group
				health plans from changing plans to another coverage option available under
				this title at any time; or
								(viii)providing any guidance or information it
				deems appropriate in order to help beneficiaries make an informed decision
				regarding the option to enroll in coverage described in subparagraph
				(A).
								(I)Group health
				plan definedIn this paragraph, the term group health
				plan has the meaning given such term in section 2791(a)(1) of the Public
				Health Service Act (42 U.S.C.
				300gg–91(a)(1)).
							.
				4.Employee notification
			 of premium assistance opportunities
			(a)Amendment to
			 Internal Revenue Code of 1986Section 9801(f) of the Internal
			 Revenue Code of 1986 (relating to special enrollment periods) is amended by
			 adding at the end the following new paragraph:
				
					(3)Outreach to
				employees regarding availability of SCHIP coverage
						(A)In
				generalEach employer that maintains a group health plan in a
				State that provides child health assistance under a State child health plan
				under title XXI of the Social Security Act, in the form of premium assistance
				for the purchase of coverage under a group health plan, shall provide to each
				employee a written notice informing the employee of potential opportunities
				then currently available in the State in which the employee resides for premium
				assistance under such plans for health coverage of the employee’s dependents.
				For purposes of compliance with this clause, the employer may use any
				State-specific model notice developed in accordance with section 701(f)(3)(B)
				of the Employee Retirement Income Security Act
				of 1974 (29 U.S.C. 1181(f)(3)(B)).
						(B)Option to
				provide concurrent with provision of plan materials to employeeAn employer may provide the model notice
				applicable to the State in which an employee resides concurrent with the
				furnishing of materials notifying the employee of health plan eligibility,
				concurrent with materials provided to the employee in connection with an open
				season or election process conducted under the plan, or concurrent with the
				furnishing of the summary plan description as provided in section 104(b) of the
				Employee Retirement Income Security Act of
				1974 (29 U.S.C.
				1024).
						.
			(b)Conforming
			 Amendments
				(1)Amendments to
			 employee retirement income security act
					(A)In
			 generalSection 701(f) of the Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1181(f)) is amended by adding at the end the
			 following new paragraph:
						
							(3)Outreach to
				employees regarding availability of SCHIP coverage
								(A)In
				generalEach employer that maintains a group health plan in a
				State that provides child health assistance under a State child health plan
				under title XXI of such Act, in the form of premium assistance for the purchase
				of coverage under a group health plan, shall provide to each employee a written
				notice informing the employee of potential opportunities then currently
				available in the State in which the employee resides for premium assistance
				under such plans for health coverage of the employee or the employee’s
				dependents.
								(B)Model
				noticeNot later than 1 year after the date of enactment of this
				paragraph, the Secretary and the Secretary of Health and Human Services, in
				consultation with Directors of State SCHIP agencies under title XXI of such
				Act, shall jointly develop national and State-specific model notices for
				purposes of subparagraph (A). The Secretary shall provide employers with such
				model notices so as to enable employers to timely comply with the requirements
				of subparagraph (A). Such model notices shall include information regarding how
				an employee may contact the State in which the employee resides for additional
				information regarding potential opportunities for such premium assistance,
				including how to apply for such assistance.
								(C)Option to
				provide concurrent with provision of plan materials to employeeAn employer may provide the model notice
				applicable to the State in which an employee resides concurrent with the
				furnishing of materials notifying the employee of health plan eligibility,
				concurrent with materials provided to the employee in connection with an open
				season or election process conducted under the plan, or concurrent with the
				furnishing of the summary plan description as provided in section
				104(b).
								.
					(B)Conforming
			 amendmentSection 102(b) of the Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1022(b)) is amended—
						(i)by
			 striking and the remedies and inserting , the
			 remedies; and
						(ii)by
			 inserting before the period the following: , and if the employer so
			 elects for purposes of complying with section 701(f)(3)(B)(i), the model notice
			 applicable to the State in which the participants and beneficiaries
			 reside.
						(C)Effective
			 datesThe Secretary of Labor and the Secretary of Health and
			 Human Services shall develop the initial model notices under section
			 701(f)(3)(B) of the Employee Retirement Income
			 Security Act of 1974, and the Secretary of Labor shall provide such
			 notices to employers, not later than the date that is 1 year after the date of
			 enactment of this Act, and each employer shall provide the initial annual
			 notices to such employer’s employees beginning with the first plan year that
			 begins after the date on which such initial model notices are first issued.
					(2)Amendments to
			 public health service actSection 2701(f) of the
			 Public Health Service Act (42 U.S.C.
			 300gg(f)) is amended by adding at the end the following new paragraph:
					
						(3)Outreach to
				employees regarding availability of SCHIP coverage
							(A)In
				generalEach employer that maintains a group health plan in a
				State that provides child health assistance under a State child health plan
				under title XXI of such Act, in the form of premium assistance for the purchase
				of coverage under a group health plan, shall provide to each employee a written
				notice informing the employee of potential opportunities then currently
				available in the State in which the employee resides for premium assistance
				under such plans for health coverage of the employee or the employee’s
				dependents. For purposes of compliance with this subclause, the employer may
				use any State-specific model notice developed in accordance with section
				701(f)(3)(B) of the Employee Retirement Income
				Security Act of 1974 (29 U.S.C. 1181(f)(3)(B)).
							(B)Option to provide
				concurrent with provision of plan materials to employeeAn employer may provide the model notice
				applicable to the State in which an employee resides concurrent with the
				furnishing of materials notifying the employee of health plan eligibility,
				concurrent with materials provided to the employee in connection with an open
				season or election process conducted under the plan, or concurrent with the
				furnishing of the summary plan description as provided in section 104(b) of the
				Employee Retirement Income Security Act of
				1974.
							.
				
